United States Court of Appeals
                      For the First Circuit

No. 05-2800

                      JAMELEDDIN ALSAMHOURI,

                            Petitioner,

                                v.

                       ALBERTO R. GONZALES,
              Attorney General of the United States,

                            Respondent.



                           ERRATA SHEET

     The opinion of this court, issued August 14, 2006, should be
amended as follows:

     On page 4, line 12:   "April 18" should be replaced with
"April 19"